Citation Nr: 0502116	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder 
secondary to service-connected hypertension.

2.  Entitlement to a compensable evaluation for pes planus.

3.  Entitlement to an increased rating for major depression, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received in May 2003, the veteran requested 
that the RO obtain medical records from the VA Medical Center 
in Birmingham, Alabama.  The clinical documentation 
associated with this medical care has not been incorporated 
into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).  

A VA examination was conducted in January 2002.  The examiner 
took one blood pressure reading; however, the results are 
recorded as "1114/85."  The Board finds that a VA 
examination should be conducted that includes at least 3 
blood pressure readings as required by the current 
examination worksheet.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should obtain copies of the VA 
medical records pertaining to treatment 
for his disorders including any inpatient 
and outpatient records from the 
Birmingham, Alabama, VA Medical Center 
from January 2003 to the present.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected hypertension.  The examiner is 
requested to record at least three blood 
pressures and report all symptomatology 
that can be attributed to the service-
connected hypertension and provide a 
complete rationale for any opinion 
expressed.  The veteran's claims folder 
should be made available to the examiner.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



